
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2339
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the Department of Veterans
		  Affairs clinic in Alpena, Michigan, as the Lieutenant Colonel Clement C.
		  Van Wagoner Department of Veterans Affairs Clinic.
	
	
		1.Designation of Lieutenant Colonel Clement
			 C. Van Wagoner Department of Veterans Affairs Clinic
			(a)DesignationThe Department of Veterans Affairs clinic
			 located in Alpena, Michigan, shall after the date of the enactment of this Act
			 be known and designated as the Lieutenant Colonel Clement C. Van Wagoner
			 Department of Veterans Affairs Clinic.
			(b)ReferencesAny reference in any law, regulation, map,
			 document, record, or other paper of the United States to the clinic referred to
			 in subsection (a) shall be considered to be a reference to the Lieutenant
			 Colonel Clement C. Van Wagoner Department of Veterans Affairs Clinic.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
